14‐972 
        Scott v. Berkeley College 
         
                                     UNITED STATES COURT OF APPEALS 
                                         FOR THE SECOND CIRCUIT 
                                                     
                                            SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 31st day of March, two thousand fifteen. 
                                          
        PRESENT:  RICHARD C. WESLEY, 
                     DEBRA ANN LIVINGSTON, 
                     SUSAN L. CARNEY, 
                                  Circuit Judges. 
        ____________________________________________  
         
        ROBERT SCOTT, 
         
                                  Plaintiff‐Appellant, 
         
                     ‐v.‐                                         No. 14‐972 
         
        BERKELEY COLLEGE, 
         
                                  Defendant‐Appellee.* 
        ____________________________________________  
         
        FOR APPELLANT:            Robert Scott, pro se, New York, NY. 

        *    The Clerk of the Court is respectfully requested to amend the caption as indicated. 
 
FOR APPELLEE:           Patrick J. Lawless, Wilson, Elser, Moskowitz, Edelman 
                        & Dicker, LLP, New York, NY (David F. Bayne, 
                        Akerman LLP, New York, NY, on the brief).  
____________________________________________  
 
      Appeal from the United States District Court for the Southern District of 
New York (Castel, J.). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the District Court be and 

hereby is AFFIRMED. 

       Plaintiff‐Appellant Robert Scott appeals from a judgment of the United 

States District Court for the Southern District of New York, dismissing his claims 

of gender discrimination and retaliation against Defendant‐Appellee Berkeley 

College (“College”) pursuant to Title IX of the Education Amendments of 1972, 

20 U.S.C. § 1681 et seq.  We assume the parties’ familiarity with the underlying 

facts, procedural history, and issues on appeal.1 

       This case arises from a classroom altercation involving two female 

students and Scott, a male student.  Scott argues that the College engaged in 

gender discrimination when it investigated and punished Scott differently from 

1 We review de novo a district court’s dismissal of a complaint pursuant to Federal Rule 
of Civil Procedure 12(b)(6), construing the complaint liberally, accepting all well‐pled 
factual allegations in the complaint as true, and drawing all reasonable inferences in the 
plaintiff’s favor.  Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). 


                                             2
the two female participants.  We conclude that the District Court correctly 

dismissed Scott’s claim for failure to allege sufficient facts under either a “flawed 

outcome” or “selective enforcement” theory of gender discrimination.  See Yusuf 

v. Vassar Coll., 35 F.3d 709, 715 (2d Cir. 1994).  The factual allegations in the 

Amended Complaint and the attached documentary exhibits render implausible 

Scott’s claim that the College unlawfully discriminated against him in its 

disciplinary action.  Scott likewise fails to state a plausible claim of retaliation 

since the written materials incorporated into the Amended Complaint 

demonstrate that the College had already moved toward expelling Scott before 

he filed an affirmative action complaint against the investigating administrator.  

See Murray v. N.Y. Univ. Coll. of Dentistry, 57 F.3d 243, 251 (2d Cir. 1995). 

      We have considered all of Scott’s remaining arguments and find them to 

be without merit.  Accordingly, for the reasons set forth above, the judgment of 

the District Court is AFFIRMED. 

                                         FOR THE COURT: 
                                         Catherine O’Hagan Wolfe, Clerk 
 
                                           




                                              3